         Case 1:18-cv-09471-JPO Document 54 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 OSWALDO PALACIOS,
                               Plaintiff,
                                                                  18-CV-9471 (JPO)
                     -v-
                                                                       ORDER
 P. MEJIAS CLEANING SERVICES,
                       Defendant.


J. PAUL OETKEN, District Judge:

       Defendant P. Mejias Cleaning Services is directed to respond to Plaintiff’s letter dated

May 12, 2020. Defendant’s response shall be filed on or before August 14, 2020, and shall

address whether it has agreed to the terms of the settlement agreement and, if so, why it has

failed to execute the document.

       Counsel for Plaintiff is directed to provide a copy of this Order to P. Mejias Cleaning

Services on or before August 7, 2020.

       SO ORDERED.

       August 3, 2020
